Citation Nr: 0906696	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-40 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a psychiatric disorder to include post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to March 
1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in January 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, in which service connection for PTSD 
was denied.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran avers that he suffers from PTSD as the result of 
personal assault that occurred during his period of active 
service from August 1971 to March 1973.  

The record shows that the Veteran was awarded disability 
benefits by the Social Security Administration (SSA) on two 
separate occasions.  A notification letter dated in July 1996 
shows that the Veteran claimed inability to work due to 
depression, anxiety, insomnia, headaches and stress.  He was 
found eligible for benefits effective in March 1995.  A 
decision by an Administrative Law Judge, dated in May 2006, 
shows the Veteran was again found to be eligible for SSA 
disability benefits.  While records from SSA were obtained 
supporting the May 2006 determination, the records supporting 
the earlier, July 1996, decision, have not been obtained.  
Another attempt to obtain these records must be made.

In addition, it does not appear that the RO has yet had an 
opportunity to fully develop this claim in accordance with 
Patton v. West, 12 Vet. App. 272 (1999) (citing VA 
Adjudication Procedural Manual M21-1), Part III, paragraph 
5.14(c).

Finally, the most recent VA examination of record was 
accomplished with a review of records only.  The examiner 
noted that the Veteran was in jail, yet there is no record of 
the Veteran's being incarcerated.

The medical evidence shows that the Veteran has been 
diagnosed with anxiety and insomnia as well as PTSD.  The 
issue has therefore been recharacterized as presented on the 
front page of this decision.

It is noted that the record shows the Veteran failed to 
report for scheduled examinations in February and March, 
2008.  He also failed to report for a hearing before the 
Board scheduled in November 2008.  Neither the Veteran nor 
his representative has presented good cause for his failure 
to report.  The Veteran is advised that failure to appear for 
VA examinations could result in the denial of his claims. 38 
C.F.R. § 3.655 (2007). See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).

The case is REMANDED for the following action:

1. Verify the Veteran's status and 
whereabouts.  

2.  Provide the Veteran all appropriate 
notice required by VCAA.

3. Develop the Veteran's claim in 
accordance with M21-1 provisions 
concerning claims for service connection 
for PTSD based on personal assault.

This includes, but is not limited to, 
notifying the Veteran of the opportunity 
to furnish, or to advise VA of the 
potential source or sources of evidence 
other than his service records or evidence 
of behavioral changes that might 
constitute credible supporting evidence of 
his purported inservice stressor. Specific 
examples of corroborating alternative 
evidence should be provided. In 
particular, he should be given the 
opportunity to present statements of 
friends, family, and former service 
members attesting to any change in his 
behavior or events he confided to them.

4. Obtain the Veteran's complete service 
personnel file, to include copies of 
evaluation reports, orders, any and all 
additional administrative remarks 
including records of nonjudicial 
punishment, legal proceedings, reports of 
investigation, or line of duty findings 
that may have occurred after the fights 
that the Veteran alleges he was involved 
in.

5.  Ensure that all searches for records 
include both names-the name the Veteran 
served under and the name he has now, 
where applicable-and any and all 
applicable identification numbers.

Perform any and all follow up actions 
indicated, including consulting the 
service department for assistance where 
needed.

6.  Obtain copies of the medical evidence 
used the determination by SSA in 1996 that 
he was disabled effective in March 1995.  

7.  Make all attempts to schedule the 
Veteran for VA examination to determine 
the nature, extent, and etiology of his 
claimed acquired psychiatric disorder to 
include PTSD. All indicated tests and 
studies should be performed.  Only as a 
last resort, request a records review VA 
examination to include review of any 
additional evidence received. The claims 
folder and a copy of this remand must be 
provided to the examiner in conjunction 
with the examination and/or records 
review. 

If PTSD is diagnosed, the examiner should 
specify which stressor or stressors were 
used as a basis for the diagnosis, whether 
the stressor is sufficient to produce a 
diagnosis of PTSD, and whether there is a 
link between current symptomatology and 
the averred inservice stressor found to be 
sufficient to produce the diagnosis of 
PTSD. 

The examiner is requested to provide an 
opinion as to whether it is at least as 
likely as not that any diagnosed acquired 
psychiatric disorder to include PTSD had 
its onset during active service or, in the 
alternative, is the result of his active 
service or any incident therein.

All opinions expressed must be supported 
by complete rationale.

8. After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the 
Veteran's claims for an acquired 
psychiatric disorder to include PTSD with 
application of all appropriate laws and 
regulations, including Patton, supra, and 
consideration of any additional 
information obtained as a result of this 
remand. If any decision remains adverse to 
the Veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate. The Veteran need take no 
action until he is so informed. The Veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999). The Board intimates no opinion as to the ultimate 
outcome of this case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).







_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




